Citation Nr: 0026494	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  97-26 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for right knee 
instability, currently evaluated as 10 percent disabling. 

2.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis.

3.  Entitlement to an increased rating for low back strain 
with disc herniation, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel

INTRODUCTION

The veteran served on active duty from June 1975 to July 
1978.

This comes to the Board of Veterans' Appeals (Board) on 
appeal from June 1997 and March 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  The 
case was subsequently transferred to the jurisdiction of the 
VA Regional Office (RO) in Detroit, Michigan.


REMAND

Since filing his claim for increased ratings in March 1996, 
the veteran has been examined by VA for the disabilities at 
issue in 1996, 1997, and 1998.  Although the VA examiner 
assessing these disabilities in December 1996 addressed some 
of the factors concerning functional impairment delineated in 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), VA examiners 
assessing the veteran's disabilities in more recent 
examinations have not.

The Board also notes that in the October 1997 VA joints 
examination report, an examiner stated that there was 
evidence of muscle wasting of the right leg.  In addition, a 
November 1998 VA x-ray report states that the veteran's has 
minimal degenerative osteoarthritis of the lumbosacral spine.  
Further medical evaluation of the veteran should include 
opinions regarding whether arthritis and muscle wasting are 
components of the veteran's service-connected disabilities.

It also appears from the veteran's August 1997 VA substantive 
appeal that he may be claiming to be unemployable due to his 
knee and back disabilities.  Further clarification regarding 
this matter is required.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorization are 
received, the RO should attempt to obtain 
a copy of all indicated records which are 
not already associated with the claims 
file.

2.  The veteran should be provided the 
appropriate form to claim entitlement to 
a total rating based on unemployability 
due to service-connected disabilities, 
and told to complete and return the form 
if he desires to claim this benefit. 

3.  Then, the RO should arrange for the 
veteran to undergo VA orthopedic and 
neurological examinations by physicians 
with appropriate expertise to determine 
the extent of impairment from the 
veteran's right knee instability and 
arthritis, as well as low back strain 
with disc herniation.  All indicated 
studies, including x-ray studies, must be 
performed.  All current manifestations of 
the disabilities should be identified.  
The extent of any right knee instability 
or subluxation should be assessed.  Tests 
of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physicians 
should also be requested to identify any 
objective evidence of pain.  In reporting 
the results of range of motion testing, 
the physicians should identify the 
specific excursions of motion, if any, 
accompanied by pain.  To the extent 
possible, the physicians should assess 
the extent of any pain.  The physicians 
should also express an opinion concerning 
whether the service-connected 
disabilities would be productive of 
additional functional impairment on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physicians should so state.  The 
physicians should also provide their 
opinions concerning the impact of the 
disabilities on the veteran's ability to 
work. 

In addition, the orthopedic examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current arthritis of the low back is 
etiologically related to the veteran's 
service-connected disabilities.  

Further, both examiners should provide 
their opinions as to whether it is at 
least as likely as not that any right leg 
muscle wasting found to be present is 
etiologically related to the veteran's 
service-connected disabilities.

The supporting rationale for each opinion 
expressed should also be provided.  The 
claims file must be made available to and 
reviewed by the examiners, and the 
examination reports should reflect that 
the claims file was reviewed.

4.  The RO should review the examination 
reports resulting from the above-
requested development and assess 
compliance with the above instructions.  
If the RO determines that any examination 
report did not adequately address the 
instructions contained in this REMAND, 
the report should be returned to the 
examiner for corrective action.

5.  The RO should then undertake any 
other indicated development, adjudicate 
the issue of entitlement to service 
connection for arthritis of the 
lumbosacral strain and readjudicate the 
issues on appeal.  The RO should consider 
all pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and 38 C.F.R. § 4.10 
concerning the effects of the 
disabilities on the veteran's ability to 
function under the ordinary conditions of 
daily life, 38 C.F.R. § 4.40 regarding 
functional loss due to pain, 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination and pain on movement of a 
joint, and 38 C.F.R. § 4.59 regarding 
painful motion due to arthritis, if 
applicable.  See DeLuca v. Brown, 8 Vet. 
App. 202  (1995).  The RO should consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  

If appropriate, the RO should also 
adjudicate the issue of entitlement to a 
total rating based on unemployability due 
to service-connected disabilities.

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.  The veteran should be informed 
of the requirements to perfect an appeal 
with respect to any new issue addressed 
in the supplemental statement of the 
case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


